MORRISON, Judge.
The offense is murder with malice; the-punishment, 25 years.
No statement of facts or bills of exception appear in the record.
Appellant’s attorney on appeal only-alleges that the judgment is void because it fails to recite that the punishment had" been determined by the jury. We do not agree. The judgment recited that he was. guilty of a felony “as found by the jury, and', that he be punished, as has been determined. * * * ”
All of appellant’s remaining complaints set forth in his brief relate to alleged errors in the court’s charge. In the absence of a statement of facts, errors in the charge-cannot be considered. Snyder v. State, Tex.Cr.App., 329 S.W.2d 292, and Conwell v. State, Tex.Cr.App., 258 S.W.2d 86.
Finding no reversible error, the judg- - ment is affirmed.